Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Page 6 Line 6, end wall (3)
Page 10 Lines 3-4, surfaces (801) and (802)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract filed on 09/27/2019 is only 31 words. Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because the abstract filed on 09/27/2019 is only 31 words. Correction is required.  See MPEP § 608.01(b).
  
Claim Objections
Claims 4 and 10-14 and 20 objected to because of the following informalities:  
Claim 4 Line 3, “a wall that is contact with regenerators” should read “a wall that is in contact with regenerators”
Claim 20 objected to by virtue of dependency from claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said converging-diverging section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, examiner will consider claim 20 as if dependent from claim 19, which recites a converging-diverging section.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10184659 B2. in view of Kobayashi (US 2017/0121206).
 Regarding Claim 1 of the instant application, claim 1 of US ‘659 discloses:
A method of carrying out combustion in a furnace, comprising
(A) combusting fuel in a furnace to produce gaseous combustion products (col. 9, lines 41-42), and
(B) alternately (col. 9, line 43)
(1) passing gaseous combustion products from the furnace into and through a cooled first regenerator to heat the first regenerator and cool said gaseous combustion products (col. 9, lines 44-47), and injecting a stream of fuel into a recycle stream comprising said gaseous combustion products cooled in said first regenerator (col. 9, lines 47-48), to entrain said recycle stream into said injected stream of gaseous fuel thereby forming a mixture of the gaseous fuel with said entrained gaseous combustion products and to impel the mixture into a heated second regenerator (col. 9, lines 47-49), and, in the second regenerator, reacting the gaseous combustion products and the fuel in said mixture in an endothermic reaction to form syngas comprising hydrogen and CO, and passing said syngas from the second regenerator into the furnace and combusting it in the furnace (col. 9, lines 49-55), and
(2) passing gaseous combustion products from the furnace into and through a cooled second regenerator to heat the second regenerator and cool said gaseous combustion products (col. 9, lines 58-61), and injecting a stream of fuel into a recycle stream comprising said gaseous combustion products cooled in said second regenerator, to entrain said recycle stream into said injected stream of gaseous fuel thereby forming a mixture of the gaseous fuel with said entrained gaseous combustion products and to impel the mixture into a heated first regenerator (col. 9, lines 61-63), and, in the first regenerator, reacting the gaseous combustion products and the fuel in said mixture in an endothermic reaction to form syngas comprising hydrogen and CO, and passing said syngas from the first regenerator into the furnace and combusting it in the furnace (col. 9, line 63 to col. 10, line 2).
The only difference between claim 1 of the ‘659 Patent and claim 1 of the instant application, is that in both steps (1) and (2), “gaseous” fuel is claimed.
However, reference Kobayashi discloses a method of carrying out combustion in a furnace that uses “gaseous fuel.” See paragraph 0044, which states: “Other satisfactory reforming fuels include any combustible gas containing significant concentration of hydrocarbons, gas mixture, or vaporized liquid fuels including, but not limited to, natural gas, propane, and LPG (liquefied petroleum gas).”
It would have been obvious to modify the fuel of claim 1 of the ‘659 patent to be “gaseous” fuel, in order to produce the desired syngas, as suggested in para. 0045 of Kobayashi, which states “As the RGF/RF mixture passes through the second regenerator, it reaches a temperature at which thermal dissociation reactions and reforming reactions begin to occur and continue to occur, producing products including H2 and CO. These reactions are endothermic and the heat needed to promote these reactions is absorbed from the heated checker. Thermal dissociation reactions of fuel are known as cracking reactions and produce many fuel species such as H2, C2H2, C2H4, and soot. The reforming reactions produce a gaseous composition which typically comprises one or more components such as such as H2, CO, and unreacted gases comprising H2O, CO2 and CH4. The gaseous composition thus produced may also be called “syngas” herein.”
Examiner Note
The disclosed invention of the instant application is directed to multiple species/embodiments, as follows:
Figure 1 with the device of Figure 5 
Figure 4 with the device of Figure 5
Figure 6 with the device of Figure 7
Figure 8 with the device of Figure 7

At present, it appears that the claims are only directed to the species as depicted in Figures 7 and 8, as evidenced via claim 4. The rest of the claims appear to be generic towards all of the disclosed species.
It is respectfully advised to limit any potential subsequent amendments to the claims to only Figures 7 and 8, to avoid any potential restriction to the claims as per “Election by Original Presentation.” Please see MPEP 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20160305656 A1), hereinafter Wu.

102(a)(1) Wu et al. (US 2016 0305656 A), hereinafter Wu. 
Regarding claim 1, Wu teaches a method of carrying out combustion in a furnace, comprising 
(A) combusting fuel in a furnace to produce gaseous combustion products (Paragraph 8, “combusting fuel in a furnace to produce gaseous combustion products”, and 
(B) alternately (Paragraph 9, “(B) alternately”) 
(1) passing gaseous combustion products from the furnace into and through a cooled first regenerator to heat the first regenerator and cool said gaseous combustion products (Paragraph 10, “passing gaseous combustion products … from the furnace into and through a cooled first regenerator to heat the first regenerator and cool said gaseous combustion products”), and injecting a stream of gaseous fuel into a recycle stream comprising said gaseous combustion products cooled in said first regenerator (Paragraph 10, “passing a first part of said cooled gaseous combustion products from said first regenerator, and fuel” it is understood here that the fuel is a gaseous fuel injected into the recycle stream via valve 120, as shown in Figure 1. Furthermore, Paragraph 20 describes the reforming fuel as pure methane CH4, combustible gas, gas mixture, or vaporized liquid fuels such as natural gas, propane, and LPG), to entrain said recycle stream into said injected stream of gaseous fuel thereby forming a mixture of the gaseous fuel with said entrained gaseous combustion products and to impel the mixture into a heated second regenerator (It is understood that the recycle stream and injected stream of gaseous fuel via valve 120 are mixed together as they are fed into the second regenerator. Paragraph 10 describes this in, “passing … cooled gaseous combustion products … and fuel, into a heated second regenerator”), and, in the second regenerator, reacting the gaseous combustion products and the fuel in said mixture in an endothermic reaction to form syngas comprising hydrogen and CO (Paragraph 10, “and, in the second regenerator, reacting the gaseous combustion products and the fuel in an endothermic reaction … to form syngas comprising hydrogen, CO), and passing said syngas from the second regenerator into the furnace and combusting it in the furnace (Paragraph 10, “and passing said syngas from the second regenerator into the furnace and combusting it in the furnace”), and 
(2) passing gaseous combustion products from the furnace into and through a cooled second regenerator to heat the second regenerator and cool said gaseous combustion products, and injecting a stream of gaseous fuel into a recycle stream comprising said gaseous combustion products cooled in said second regenerator, to entrain said recycle stream into said injected stream of gaseous fuel thereby forming a mixture of the gaseous fuel with said entrained gaseous combustion products and to impel the mixture into a heated first regenerator, and, in the first regenerator, reacting the gaseous combustion products and the fuel in said mixture in an endothermic reaction to form syngas comprising hydrogen and CO, and passing said syngas from the first regenerator into the furnace and combusting it in the furnace (It is understood that Process (2) is the reversal of Process (1), with the only difference being that the first and second regenerators are swapped. Process (2) is taught by Wu in Paragraph 11, equivalent to how Process (1) was mapped above, with the exception that the first and second regenerators are swapped, and valve 220 supplies the fuel. Furthermore, Wu operates by cyclically reversing the first and second regenerators, as described in Paragraph 23, “After a length of time, the operation of the two regenerators is reversed, i.e., the regenerator that was used in the flue cycle is switched to the reforming cycle, and the regenerator that was used in the reforming cycle is switched to the flue cycle. After a further period of time, the operation of the two regenerators is reversed again”).


Regarding claim 7, Wu teaches a method according to claim 1 wherein the mass flow ratio of said entrained recycle stream to said gaseous fuel is between 0.5 to 30 (Paragraph 34, “a preferred ratio of RFG to RF is 0.5 to 2.0 or even 3.0).

Regarding claim 8, Wu teaches a method according to claim 1 wherein the mass flow ratio of said entrained recycle stream to said gaseous fuel is between 0.5 to 20 (Paragraph 34, “a preferred ratio of RFG to RF is 0.5 to 2.0 or even 3.0).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20160305656 A1), hereinafter Wu in view of the attached non-patent literature to Inspection for Industry LLC (Note that the Internet Archive Wayback Machine has an accessibility date of July 15, 2017).

Regarding claim 3, Wu teaches a method according to claim 1 
But fails to teach where in step (B)(1) said stream of gaseous fuel is injected into said gaseous combustion products in a first chamber of a device that has first and second chambers that are connected by a passageway, and said mixture of gaseous fuel and gaseous combustion products is passed from said first chamber through said passageway and through said second chamber into the heated second regenerator; and 
wherein in step (B)(2) said stream of gaseous fuel is injected into said gaseous combustion products in said second chamber of said device and said mixture of gaseous fuel and gaseous combustion products is passed from said second chamber through said passageway and through said first chamber into the heated first regenerator.
However, Inspection for Industry LLC teaches a device with a first and second chamber connected by a passageway. (Annotated Figure 1, the Ejector Pump is a device wherein a fluid from a first chamber is forced through a passageway and into a second chamber) where in step (B)(1) said stream of gaseous fuel is injected into said gaseous combustion products in a first chamber of a device (Ejector Pump of Inspection for Industry LLC, it is understood that the “motive fluid” and “inlet gas, liquid, or other” would correspond to the fuel supply and recycled flue gas), and said mixture of gaseous fuel and gaseous combustion products is passed from said first chamber through said passageway (Annotated Figure 1, the two gasses are both introduced to the first chamber, mixed through the passageway, and expelled at the second chamber). 

    PNG
    media_image1.png
    195
    370
    media_image1.png
    Greyscale

Annotated Figure 1: Device with first and second chambers divided by a passageway

Wu and Inspection for Industry LLC are considered to be analogous because they both seek to entrain a fluid stream within another. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu by applying the Ejector Pump taught by Inspection for Industry LLC between the bottom spaces, 500 and 400, of the regenerators of Wu. Thus, modified Wu would teach injecting the fuel into the first chamber of a device, routing the mixture through a passageway, and delivering said mixture to the heated regenerator. This would provide the predictable result of increasing reliability due to no moving parts, as suggested by Inspection for Industry LLC, under Benefits, ”Highly reliable and no moving parts so wear and tear”.
Furthermore, after the transition to step (B)(2), modified Wu fails to teach said stream of gaseous fuel is injected into said gaseous combustion products in said second chamber of said device and said mixture of gaseous fuel and gaseous combustion products is passed from said second chamber through said passageway and through said first chamber into the heated first regenerator.
However, Inspection for Industry teaches a said stream of gaseous fuel is injected into said gaseous combustion products (Ejector Pump of Inspection for Industry LLC, it is understood that the “motive fluid” and “inlet gas, liquid, or other” would correspond to the fuel supply and recycled flue gas, as before) in said second chamber of said device (Annotated Figure 1, with the exception that the first and second chambers are reversed) and said mixture of gaseous fuel and gaseous combustion products is passed from said second chamber through said passageway (The mixture of fluids is passed to the outlet through the diffuser) 
Wu and Inspection for Industry LLC are considered to be analogous because they both seek to entrain a fluid stream within another, as previously mentioned. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Wu by recognizing the desire for reverse flow and implementing a second motive fluid nozzle in the second chamber of the device. This would be accomplished by adapting the motive fluid housing to both sides of the ejector pump, as shown in Annotated Figure 2, allowing for the motive fluid to be introduced in the opposite direction. It is understood that while this does introduce slight technical differences, one of ordinary skill in the art would understand how to adapt this system for application in Wu. Thus, modified Wu would teach both forward and backwards operation of the Ejector pump, where during forward operation, fuel is introduced in the first chamber of the device and fed to a second regenerator, and during backwards operation, fuel is delivered to the second chamber of the device and fed to a first regenerator. This combination of known elements would provide the predictable result of allowing for fuel to be entrained in the recycle stream once step (B)(2) was initiated, as suggested by Inspection for Industry LLC, “When both the fluids mixes, the motive fluid takes away the suction fluid along with it to the diffuser outlet”.


    PNG
    media_image2.png
    208
    400
    media_image2.png
    Greyscale

Annotated Figure 2: Modified Ejector Pump, to allow for reverse flow in the application of Wu


Regarding claim 19, modified Wu teaches a method according to claim 3 wherein said passageway has a converging-diverging section in the passageway (Annotated Figure 2, it is understood that the passageway has a converging diverging section. Furthermore, whether one side is converging or diverging depends on the direction of flow, wherein the stream passes first through the converging and then diverging section).

Regarding claim 20, modified Wu teaches a method according to claim 11 (examined as if dependent on claim 19) wherein said converging-diverging section is geometrically symmetrical (Annotated Figure 2, due to the duplicate housings, it is understood that the converging diverging section is geometrically symmetrical).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20160305656 A1), hereinafter Wu in view of the attached non-patent literature to Inspection for Industry LLC (Note that the Internet Archive Wayback Machine has an accessibility date of July 15, 2017) as applied to claim 3 above, and further in view of Sorg et al. (US 20150210581 A1), hereinafter Sorg and the attached non-patent literature to El-Behery et al (Note a publication date of January 15, 2017), hereinafter El-Behery.

Regarding claim 4, modified Wu teaches a method according to claim 3,
But fails to teach wherein the first chamber is within the first regenerator and the second chamber is within the second regenerator, the first and second regenerators are separated by a wall that is contact with regenerators, and the passageway between the first and second chambers passes through the wall.
However, Sorg teaches the first and second regenerators are separated by a wall that is in contact with the regenerators (Annotated Figure 3, where the arrangement of the regenerators is displayed from a top view). 

    PNG
    media_image3.png
    607
    718
    media_image3.png
    Greyscale

Annotated Figure 3: Top view of regenerator layout for the furnace of Sorg

Wu and Sorg are considered to be analogous because they are both in the same field of regenerative furnaces. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Wu by arranging the two regenerators of Wu such that they share a wall. Furthermore, in this arrangement, it is advantageous to rearrange the modified Ejector Pump directly between the bottom spaces, 500 and 400. Such that the passageway intersects the dividing wall. Thus, modified Wu would teach two adjacent regenerators, where the first chamber is in the first regenerator, the second chamber is in the second regenerator, and the passageway connecting the two through the wall. This would provide the predictable result of decreasing the wall heat loss, as suggested by El-Behery in Figure 7, shown in Annotated Figure 4. This is because the portions of the regenerators in thermal contact will reduce the wall size of interest, since the heat that is transferred to the other regenerator is not lost to the environment.


    PNG
    media_image4.png
    991
    1431
    media_image4.png
    Greyscale

Annotated Figure 4: Distribution of energy supplied by flue gas
	

Claims 5-6 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20160305656 A1), hereinafter Wu in view of Kobayashi (US 6113874 A).

Regarding claim 5, Wu teaches a method according to claim 1 
wherein at the end of step (B)(1) before step (B)(2) is begun, the passage of gaseous fuel into the second regenerator is discontinued (Paragraph 29, “reforming fuel supplied to the regenerator is terminated at first by closing valve (120)” It is understood that this occurs “before the reversal” i.e. in between step (B)(1) and (B)(2)), 
But fails to teach a stream of motive gas which does not contain gaseous fuel is injected into a recycle stream comprising said gaseous combustion products cooled in said first regenerator, to entrain said recycle stream into said injected stream of motive gas thereby forming a mixture of the motive gas with said entrained gaseous combustion products and to impel the mixture into a heated second regenerator, to purge gaseous fuel from the second regenerator.
However, Kobayashi teaches a stream of motive gas which does not contain gaseous fuel (Column 3 Lines 58-62, “it may be desirable to purge the bed of the residual gas left in the bed at the end of the endothermic reaction cycle. Cooled recycled flue gas or steam may be used as the purging medium”) is injected into a recycle stream comprising said gaseous combustion products cooled in said first regenerator, to entrain said recycle stream into said injected stream of motive gas thereby forming a mixture of the motive gas with said entrained gaseous combustion products and to impel the mixture into a heated second regenerator (Figure 1, flue gas is directed through regenerator bed #1, becoming cooled combustion products, which is then directed to bed #2 along with the steam), to purge gaseous fuel from the second regenerator (Column 3 Lines 59-62, “steam may be used as the purging medium” to “purge the bed of the residual gas left in the bed at the end of the endothermic reaction cycle”).
Wu and Kobayashi are considered to be analogous because they are in the same field of heat recovery systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu by introducing steam into the regenerator during the purging process. Thus, modified Wu would teach a mixing of the recycled flue gas stream and steam used to purge the regenerator. This would provide the predictable result of minimizing the amount of carbon fouling in the regenerator, as suggested by Kobayashi Column 7 Lines 45-48, “The amount of fouling with carbon deposits onto the bed packing material may be minimized by … adding steam”.
It is understood that during the transition from step (B)(2) to (B)(1), an equivalent purging process would take place, wherein the first and second regenerators are reversed when compared to the purging operation described above.

Regarding claim 6, modified Wu teaches a method according to claim 5 wherein said motive gas is selected from the group consisting of steam, air, recycled cooled flue gas, and mixtures thereof (Column 3 Lines 61-62 of Kobayashi, “steam may be used as the purging medium”).

Regarding claims 10, 11, 12, 13, and 14, modified Wu teaches a method according to claim 5, 
But fails to teach wherein the ratio of the mass flow rate of said entrained recycle stream to the mass flow rate of said stream of motive gas is between 1 to 30, 1 to 20, 5 to 30, 5 to 20, and 10 to 30, respectively.
In Figure 1 of Wu, it can be observed that the fuel is added to the recycling stream via valves 120 and 220, sequentially. It could be expected that when adapting a supply of steam to the purge operation, that the steam supply would be selectively activated using similar valve mechanisms. Therefore, similar to the ratio of flue gas to methane described in Paragraph 34 of Wu, the ratio of flue gas to steam could be determined and adjusted via the appropriate flow meters and valve systems.
With regards to the limitation of “wherein the ratio of the mass flow rate of said entrained recycle stream (flue gas) to the mass flow rate of said stream of motive gas (steam) is between 1 to 30, 1 to 20, 5 to 30, 5 to 20, and 10 to 30, respectively”, it is the examiner’s position that selecting a specific mass flow rate ratio of flue gas to steam has predictable and expected results. For example, a minimum amount of steam can be introduced that still provides the benefit of reducing carbon fouling in the checkers. Since a specific ratio is a results effective variable which could be achieved through routine experimentation, the specific desired ratio is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.

Regarding claims 15, 16, 17 and 18, modified Wu teaches a method according to claim 5 wherein the oxygen concentration in said mixture of the motive gas with said entrained gaseous combustion products is less than 10%, 6%, 4% and 2% volume, respectively, on a wet basis (It is understood that the motive gas is comprised of steam, or H2O, and the gaseous combustion products are described in Paragraph 3 of Wu, “The flame combustion process generates high temperature flue gas streams which contain major combustion species such as CO2 and H2O, as well as undesirable emissions such as SO2 and NOx (by which is meant NO, NO2, N2O, and any combination of two or all three of them). Normally NOx in the flue gases of hydrocarbon combustion contains NO” Therefore, the mixture of the motive gas, steam, and gaseous combustion products contains an oxygen concentration such that the amount of oxygen is negligible when discussing the gas composition).

Examiner Note
In Claims 10-14, it is unclear as to whether “the desired ratio of the mass flow rate of said entrained recycle stream to the mass flow rate of said stream of motive gas is between x to y” is representing x-y or x/y. Page 13 Lines 6-8 of the Specification excludes the limitation “between”. Furthermore, if the x/y structure is assumed, the ranges follow a logical scale of an increasing ratio, i.e. 2 parts recycle stream/60 parts motive gas, 3…/60…, 10…/60…, 15…/60…, and 20…/60…, respectively. Whereas, if the x-y structure is assumed, as the limitation “between” seems to suggest in the claim language, the ratios are assumed to be x parts recycle stream to one part motive gas, one being the default denominator.
Please clarify the interpretation of these ranges in the next response.

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the corresponding objections and/or rejections to the claims are overcome in a way that doesn’t substantively change the scope of the claim in light of how it’s presently recited.

Regarding claim 2, Wu teaches a method according to claim 1, 
But fails to teach further comprising, 
in step (B)(1), feeding additional gaseous fuel into the mixture of gaseous fuel with entrained gaseous combustion products before the mixture is impelled into the heated second regenerator, and, 
in step (B)(2), feeding additional gaseous fuel into the mixture of gaseous fuel with entrained gaseous combustion products before the mixture is impelled into the heated first regenerator.
Furthermore, the entirety of the fuel delivery occurs through conduit 130 in Wu, and no additional fuel is necessary in the mixed stream. 

Regarding claim 9, Wu fails to teach a method according to claim 2 wherein the mass flow rate of said additional fuel is greater than the mass flow rate of said gaseous fuel of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature to PRAXAIR, OPTIMELT™ TCR System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KURT J WOLFORD/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762